DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11, drawn to a mixture of hydraulic cement particles with hydratable expanding agent particles comprising a hydrophobic film.
Group II, claim 12, drawn to a method of treating particles with a hydrophobic film.
Group III, claims 13-15 and 17-18, drawn to a method of cementing a subterranean well

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is required to elect a specific hydrophobic film precursor compound for examination.  The election may be from the group as follows:
A compound having the structure as claimed by claim 5.
Should this compound be elected, Applicant must elect a specific compound/value therefore for each of the following:	
Y – 	Y may be elected from H, a halogen or a specific  
 					hydrophobic moiety (for example, the perfluoroalkyl group 
 					as claimed by claim 6)  
Should Applicant elect the hydrophobic moiety as set forth by claim 6, Applicant must elect an element for X as set forth by claim 7
m – 	m may be elected as a value between 1 and 40
Z – 	Z may be elected as a covalent bond or an organic linking 
group
m’ - 	m’ may be elected as a value disclosed by the specification   
as filed
Q-	Q may be elected from H or F
n- 	n may be elected as a value between 1 and 40
W - 	W may be elected as a covalent bond or an organic linking 
group
X- 	a specific moiety disclosed as X in the specification as filed must be elected.
An organophosphonic acid compound as per claim 8
A perfluoroalkyl –alkylene-phosphonic acid compound as per claim 9
An organosilane compound as per claim 10
Should this compound be elected, Applicant must further elect X as a halogen or an alkoxy group
A perfluoroalkyl-alkenyl-silane compound as per claim 11
Should this compound be elected, Applicant must further elect X as a halogen or an alkoxy group
Applicant is required, in reply to this action, to elect a single species, i.e., one of a.-e. as set forth above, along with any additional elections associated therewith to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  2 and 3, 14, 15, 17 and 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a the mixture identified as group I above, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hendrick (US 2,329,148).  Hendrick discloses the technical feature of hydrophobic compounds coating hydratable particles (p. 1, left column, l. 31- right column, l. 3) used mixed with cement (p. 1, left column, l. 29; p. 2, left column, l. 34-39; p. 2, right column, l. 56-60).  As such, although unity of invention is shared a priori, a posteriori since a mixture of a hydrophobically coated hydratable expanding agent with a cement is not a technical feature that defines a contribution over the prior art.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
02/27/21